          Case 2:19-cr-00403-GAM Document 54 Filed 03/05/21 Page 1 of 2




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA                              :
                                                      :
                              v.                      :             CRIMINAL ACTION
                                                      :             No. 19-403
JAMES STROHM                                          :
                                                      :


McHUGH, J.                                                                  March 5, 2021


                                       MEMORANDUM

        Defendant James Strohm moves to expand the time for filing a notice of appeal. For the

reasons that follow, his motion will be denied.


        Mr. Strohm was sentenced on January 6, 2021, having previously pleaded guilty to

various offenses involving child pornography. He was represented by highly capable privately

retained counsel, and his plea agreement contained the usual waivers of the right to appeal. The

sentence imposed was in the middle of the Guideline range. At the end of the sentencing

hearing, defense counsel advised Mr. Strohm, on the record, of his right appeal, including the

applicable deadline, and offered to preserve his appeal rights. Counsel further advised his client

that if he could no longer afford to pay counsel, counsel would be appointed. (Transcript, ECF

42, p. 65).


        This Court received notice on February 11, 2021, by mail postmarked that same date, that

Mr. Strohm sought to appeal. ECF 44.


                                                  1
           Case 2:19-cr-00403-GAM Document 54 Filed 03/05/21 Page 2 of 2




                As a general matter, a criminal defendant's notice of appeal must be filed

 in the district court within 14 days after the entry of the judgment or order being

 appealed, See Fed. R. App. P. 4(b)(1)(A). Because Defendant was incarcerated at the

 Philadelphia Federal Detention Center (FDC) and made his filing pro se while

 incarcerated, his submission is governed not only by the deadline calculation of Rule

 4(b), but also by the terms of Rule 4(c). The controlling question is when did an

 inmate initiate the filing via use of the prison mail system.

           A defendant can establish that in two ways: by filing a declaration in

 compliance with 28 U.S.C. Section 1746–-or a notarized statement--setting out the

 date of deposit and stating that first-class postage was prepaid; or by submitting

 evidence (such as a postmark or date stamp) showing that the notice was timely

 deposited with postage prepaid. Fed. R. App. P. 4(c)(1)(A). Mr. Strohm has not done

 so, and nothing in the record would support the conclusion that his notice was timely

 filed.

          If the Government objects, an untimely appeal must be dismissed. United

States v. Muhammud, 701 F.3d 109, 111 (3d Cir. 2012). Under Federal Rule of

Appellate Procedure Rule 4(b)(4), a district court may grant relief notwithstanding the

Government’s objection, if the court finds “excusable neglect or good cause.” I find

neither here.




                                                     /s/ Gerald Austin McHugh
                                                   United States District Judge




                                               2
